UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
AKASHA TANIA BARKER,

                   Plaintiff,             19-cv-2582 (JGK)

          - against -                     MEMORANDUM OPINION AND
                                          ORDER
THE CITY OF NEW YORK,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The pro se plaintiff, Akasha Tania Barker, filed this

action against the defendant, the City of New York, alleging

violations of Title II of the Americans with Disabilities Act,

42 U.S.C. §§ 12131 et seq.; the Fair Housing Act, 42 U.S.C.

§ 3601 et seq.; and the First and Fourteenth Amendments of the

United States Constitution.

     On October 11, 2019, the defendant filed a motion to

dismiss the plaintiff’s claims pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6). Dkt. Nos. 33-36. The

plaintiff had until November 1, 2019 to respond, and the

defendant had until November 11, 2019, to reply. Dkt. No. 31. On

December 17, 2019, the Court extended the time for the plaintiff

to respond to the defendant’s motion to dismiss to January 17,

2020. Dkt. No. 40. The Court noted that “[f]ailure to respond to

the motion by January 17, 2020, may result in the Court granting

the motion by default; the case would be dismissed and the
plaintiff will have no trial.” Id. The plaintiff has not

submitted a response to the motion.

     Federal Rule of Civil Procedure 41(b) authorizes a district

court to “dismiss a complaint for failure to comply with a court

order, treating the noncompliance as a failure to prosecute.”

Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995). A district

court contemplating dismissal of a plaintiff’s claim for failure

to prosecute and/or to comply with a court order pursuant to

Rule 41(b) must consider:

          1) the duration of [the] plaintiff’s
          failures or noncompliance; 2) whether [the]
          plaintiff had notice that such conduct would
          result in dismissal; 3) whether prejudice to
          the defendant is likely to result; 4) [the
          court’s] interest in managing its docket
          against [the] plaintiff’s interest in
          receiving an opportunity to be heard; and
          5) . . . the efficacy of a sanction less
          draconian than dismissal.


Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52,

63 (2d Cir. 2000). “No one factor is dispositive” in determining

the proper outcome and the Court must weigh all five factors in

determining whether dismissal is appropriate under Rule 41(b).

United States ex rel. Drake v. Norden Sys., 375 F.3d 248, 254

(2d Cir. 2004); see also Avila v. Comm'r of Soc. Sec., No.

15CV2456, 2016 WL 1562944, at *3 (S.D.N.Y. Apr. 18, 2016).

     The factors counsel dismissing the plaintiff’s suit for

failure to prosecute. First, nearly four months have elapsed


                                2
since the filing of the defendant’s motion to dismiss. See,

e.g., Varney v. Batman, No. 08CV9702, 2012 WL 1080137, at *1

(S.D.N.Y. Mar. 30, 2012) (holding a pro se plaintiff's failure

to respond to order to show cause for three months warranted

dismissal without prejudice). Second, the plaintiff was warned

that failure to respond to the motion to dismiss would be a

basis to dismiss the case. The Court's December 16, 2019 Order

gave the plaintiff explicit notice that the failure to respond

could result in dismissal for failure to prosecute. See, e.g.,

Waters v. Camacho, 288 F.R.D. 70, 71 (S.D.N.Y. 2013) (dismissing

for failure to prosecute where pro se plaintiff repeatedly

failed to pay filing fee and had notice that such failure could

result in dismissal). Third, any prejudice to the defendant has

been minimal. See LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d

206, 210 (2d Cir. 2001). Fourth, balancing the plaintiff's due

process rights against the Court's need for efficiency, the

prejudice to the Court has been minimal. See id. (holding that

the fourth factor cuts against dismissal when the “plaintiff's

failure to prosecute . . . was silent and unobtrusive rather

than vexatious and burdensome: plaintiff simply did not make

submissions required by the court.”).

      “[U]nder the circumstances described above, the lesser

sanction of dismissal without prejudice (rather than with

prejudice) is appropriate in order to strike the appropriate


                                3
balance between the right to due process and the need to clear

the docket and avoid prejudice to defendant[s] by retaining open

lawsuits with no activity.” Amoroso v. Cnty. of Suffolk, No.

08CV0826, 2010 WL 2985864, at *3 (E.D.N.Y. July 21, 2010). The

sanction of dismissal without prejudice also complies with the

fifth factor. Ultimately, “[d]ismissal without prejudice, rather

than dismissal with prejudice, is proper because courts

considering dismissal for failure to prosecute pursuant to Rule

41(b) must consider the efficacy of lesser sanctions.” Wingate,

2014 WL 3346319, at *1 (citing Reeder v. Hogan, 515 Fed. Appx.

44 (2d Cir. 2013) (summary order)); see also Ortega v. Mutt, No.

14CV09703, 2017 WL 1133429, at *2 (S.D.N.Y. Mar. 24, 2017). In

light of the minimal prejudice to the defendant and to the

Court, and because of the plaintiff's pro se status, a dismissal

without prejudice is warranted.

                           CONCLUSION

     The plaintiff’s case is dismissed without prejudice for

failure to prosecute. The Clerk is directed to close the case.



SO ORDERED.

Dated:    New York, New York
          February 5, 2020            ______/s/ John G. Koeltl______
                                             John G. Koeltl
                                       United States District Judge




                                  4
